Citation Nr: 1311556	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-49 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 29, 2009 for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in June 1983 and August 1985 rating decisions. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for PTSD effective January 29, 2009 and found that June 1983 and August 1985 rating decisions did not contain CUE in the denial of service connection for PTSD. 

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with claims file. 


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for delayed stress syndrome was received by VA on April 7, 1983; the RO denied service connection for PTSD in an unappealed June 1983 rating decision.  

2.  The Veteran attempted to reopen his claim in March 1985 and service connection for PTSD was again denied in an unappealed August 1985 rating decision. 

3.  The Veteran's most recent claim to reopen entitlement to service connection for PTSD was received on January 29, 2009.

4.  In a March 2010 rating decision, the RO found that new and material evidence had been received to reopen the claim for service connection for PTSD and the benefit was granted with an initial 30 percent evaluation assigned effective January 29, 2009.  

5.  The June 1983 and August 1985 rating decisions were adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  The award of service connection in the March 2010 Board decision was not based on receipt of additional service department records.

7.  The currently-assigned effective date of January 29, 2009 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.  


CONCLUSIONS OF LAW

1.  The June 1983 and August 1985 rating decisions did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012).  

2.  The criteria for an effective date earlier than January 29, 2009 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date is warranted for the grant of service connection for PTSD, to include on the basis of CUE in RO decisions issued in June 1983 and August 1985.

The Veteran filed a claim for entitlement to service connection for delayed stress syndrome, anxiety, and depression in April 1983.  A hospitalization report from the Minneapolis VA Medical Center (VAMC) obtained in support of the claim showed that the Veteran was admitted from April 4, 1983 to May 4, 1983 for treatment of polydrug dependency.  The treating physician, Dr. Carlson, noted that the Veteran had bad feelings about Vietnam and recommended that he should be evaluated for PTSD, although the disorder was not actually diagnosed.  Based on the VA hospitalization report, the RO denied a claim for service connection for PTSD in a June 1983 rating decision, finding that the record did not establish the presence of a psychiatric condition other than polydrug dependency.  The Veteran received notice of the denial of the claim in July 1983 and did not appeal.  

In March 1985, the Veteran filed a claim to reopen service connection for PTSD.  He reported undergoing treatment at the Minneapolis VAMC for the condition, but outpatient treatment records from the facility were negative for treatment of a psychiatric disorder.  The Veteran was admitted for psychiatric treatment at the VAMC from January 9, 1984 to March 2, 1984 and was found to endorse many of the symptoms associated with PTSD by the director of the hospital, Dr. Russell.  A formal diagnosis of PTSD was rendered at the time of the Veteran's discharge.  Dr. Russell also provided a letter in support of the Veteran's claim for service connection in June 1985 noting that the Veteran exhibited most of the symptoms of chronic PTSD.  The Veteran was then provided a VA psychiatric examination in June 1985.  The VA examiner observed that the Veteran was unable or unwilling to answer specific questions regarding his combat experiences in Vietnam.  The examiner also noted that the Veteran reported all the symptoms of PTSD except memory loss and diagnosed major depression with melancholia and PTSD.  The two disorders were described as difficult to separate, but depression was the most severe problem.  

A copy of the June 1985 VA examination report was provided to the RO and in July 1985 the RO found that the examiner's diagnosis was not adequately supported.  Clarification was requested from the VA examiner, and in August 1985 the examiner responded to various questions posed by the RO.  With respect to any traumatic events that occurred during service, the VA examiner reiterated that the Veteran did not answer questions regarding his active service in Vietnam.  Despite the lack of specificity regarding the claimed stressors, the examiner noted that the Veteran experienced visions and recollections of combat events and disturbed sleep.  Finally, the examiner was asked to provide an alternate diagnosis if PTSD was not supported.  The examiner clarified that the proper diagnosis for the Veteran's psychiatric condition was major depression secondary to anti-social personality disorder and drug abuse.  

The RO issued a rating decision in August 1985 denying the claim to reopen service connection for PTSD.  The RO noted that while the June 1985 VA examiner initially diagnosed PTSD, the August 1985 clarification report indicated a change in  diagnosis that only showed major depression.  Although the evidence showed that the Veteran experienced some symptoms of PTSD, the diagnosis was not sufficiently supported to establish service connection.  The Veteran was notified of the denial of his claim in September 1985 and did not initiate an appeal.  

The most recent claim to reopen service connection for PTSD was received on January 29, 2009.  In support of the claim, the Veteran resubmitted a copy of Dr. Russell's June 1985 letter.  The claim was denied in a May 2009 rating decision, but the Veteran filed a notice of disagreement appealing the denial in September 2009.  A second VA examination was then performed in November 2009.  The VA examiner found that while the Veteran demonstrated some symptoms that overlapped with PTSD, they were best accounted for by the diagnoses of polysubstance abuse and an antisocial personality disorder.  In contrast, treatment records from the Minneapolis VAMC dated from December 2008 showed treatment and findings of PTSD.  In a March 2010 rating decision, the RO reopened the claim for service connection and resolved any doubt regarding the presence of PTSD in favor of the Veteran.  Service connection for PTSD was granted and an initial 30 percent evaluation was assigned effective January 29, 2009, the date the claim to reopen was received.  

The Veteran contends that an earlier effective date is warranted for the award of service connection for PTSD.  The Board will first address the Veteran's contentions regarding CUE in previous rating decisions.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran has alleged several instances of CUE in the June 1983 and August 1985 rating decisions.  First, the Veteran argues that VA failed to properly develop evidence to support the claims for service connection.  In the July 2010 CUE claim, the Veteran's representative stated that the VA should have provided the Veteran a VA psychiatric examination in 1983 based on Dr. Carlson's notation in the May 1983 VA hospitalization report that the Veteran be evaluated for PTSD.  The representative also contended during the April 2012 videoconference hearing that VA should have made efforts to verify the Veteran's combat stressors and obtain his personnel file in connection with the original claim for service connection.  With respect to the March 1985 claim to reopen service connection, the representative testified that VA failed to assist the Veteran by seeking clarification regarding his reported combat stressors and had relied on an inadequate VA psychiatric examination.  

The Veteran's representative appears to argue that VA failed to adequately assist the Veteran with his claims for service connection under duty to assist and the statutes and regulations  that currently exist, but a finding of CUE must be based on the record and law which existed at the time of the prior adjudication.  Damrel, supra.  In any event, the Court has consistently held that a breach of the duty to assist can never be grounds for CUE and the Veteran has not established that VA incorrectly applied the law at the time of the previous rating decisions.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Tetro v. Gober, 14 Vet. App. 100, 109 (2000) (A breach of a duty to assist can never amount to CUE, because such a breach creates only an incomplete, rather than an incorrect record).

The Veteran's second argument of CUE in the April 1983 and June 1985 rating decisions concerns whether the RO properly considered the evidence of record, specifically the referral for PTSD in Dr. Carlson's May 1983 hospitalization report and Dr. Russell's March 1984 diagnosis of PTSD.  The Veteran's representative argued in April 2012 that the RO also misinterpreted the June 1985 VA examiner's statements in August 1985, made in response to the RO's request for clarification in the original examination report.  According to the Veteran's representative, the VA examiner never disregarded the diagnosis of PTSD and concluded in the August 1985 clarification report that major depression was merely the predominant disability.  In essence, the Veteran contends that the RO did not adequately weigh the evidence of record and should have found that the a diagnosis of PTSD was properly supported to allow for a grant of service connection.  

The Veteran may disagree with how the evidence was weighed by the RO, but an attack on how the facts were weighed at the time of the previous rating decisions cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  As the Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in June 1983 and August 1985, the claim for CUE must fail.  

In sum, there is no showing that the RO committed CUE in the June 1983 or August 1985 rating decisions.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  The Board must now determine whether an effective date earlier than January 19, 2009 is warranted for the award of service connection on any basis other than CUE.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2012).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran contends that an earlier effective date is warranted for the grant of service connection for PTSD as he met the criteria for service connection when his original claim for service connection was filed.  As discussed above, the Veteran's initial claim was received by the RO in April 1983 and denied in a June 1983 rating decision.  The Veteran did not appeal the denial of the claim, and the June 1983 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  The Veteran made multiple attempts to reopen his claim for service connection and was repeatedly denied in decisions issued by the RO until March 2010, when the RO reopened and allowed the claim.  An effective date of January 29, 2009, the date the Veteran's most recent claim to reopen was received, was denied.  

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The RO reopened the claim for service connection for PTSD in March 2010 based on clinical records from the Minneapolis VAMC that demonstrated treatment and diagnoses of PTSD associated with the Veteran's combat experiences in Vietnam.  The RO resolved reasonable doubt in the Veteran's favor concerning the question of whether he had received an adequate diagnosis of PTSD and found that all the elements necessary for an award of service connection were established.   Thus, an earlier effective date is not possible based on the receipt of additional service department records.  

Additionally, even if the Board found that the record established the presence of PTSD in the 1980s, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence received after a final denial is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  As the Veteran's claim for service connection was clearly denied in multiple final rating decisions dating from June 1983, an effective date earlier than January 29, 2009 is not possible.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").

Finally, the Veteran contends that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) (2012) for a pending unadjudicated claim.  This regulation provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The Veteran has not provided any specific argument with respect to this contention, and the Board notes that no additional service department records have ever been associated with the claims file at any time since the initial denial of the claim in a June 1983 rating decision.  In fact, the RO noted in a February 2011 memorandum that all attempts to obtain additional service records were unsuccessful and concluded that such records were unavailable.  The Board therefore finds that the record does not establish that an earlier effective date is warranted under 38 C.F.R. § 3.156(c).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than January 29, 2009 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's contentions concerning CUE in the rating decisions issued in June 1983 and August 1985, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran has initiated an appeal regarding the effective date assigned following an award of service connection for PTSD.  The claim for service connection is now substantiated and the filing of a notice of disagreement (NOD) as to the March 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the assignment of an effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected PTSD.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to revision of the June 1983 and August 1985 rating decisions on the basis of CUE is denied. 

Entitlement to an effective date earlier than January 29, 2009 for the award of service connection for PTSD is denied. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


